UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 VRINDER SINGH RANDHAWA et al.,

                Plaintiffs,

        v.
                                                           No. 20-cv-3200 (DLF)
 DEPARTMENT OF HOMELAND
 SECURITY et al.,

                 Defendants.


                                              ORDER

       Vrinder Singh Randhawa alleges that the Department of Homeland Security mistreated

him during his immigration proceedings. His core allegation is that the agency unreasonably

delayed in granting his applications for employment authorization and travel documents, thereby

preventing him from visiting his ill and now-deceased father. See Compl. ¶¶ 4, 9, 16, Dkt. 1;

Compl. Ex. G, Dkt. 1-1. He also alleges that Department officials treated him in a “belligerent

and unhelpful” manner. Compl. ¶ 12. In this action, Randhawa seeks money damages from the

Department pursuant to the Federal Tort Claims Act (FTCA), 28 U.S.C. § 1346, which waives

federal sovereign immunity in “circumstances where the United States, if a private person, would

be liable to the claimant in accordance with the law of the place where the act or omission

occurred.” Id. § 1346(b)(1). To support that claim, he argues that Department is liable for both

several constitutional torts, see Compl. ¶ 43, and the wrongful death of his father, id. ¶ 28.

Before this Court are the Department’s motion to dismiss, Dkt. 19; Randhawa’s motions to add

new plaintiffs, Dkt. 13, add new claims, Dkt. 14, and require document production, Dkt. 15; and
Randhawa’s motion for a default judgment, Dkt. 12. For the following reasons, the Court will

grant the Department’s motion and deny Randhawa’s motions.

       Before addressing the merits of any plaintiff’s claim, this Court must determine whether

it has subject-matter jurisdiction. See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94–95

(1998). Federal district courts may hear only certain kinds of cases, and it is “presumed that a

cause lies outside this limited jurisdiction.” Kokkonen v. Guardian Life Ins., 511 U.S. 375, 377

(1994). When reviewing a motion to dismiss for lack of jurisdiction, the court must “assume the

truth of all material factual allegations in the complaint and construe the complaint liberally.”

Am. Nat. Ins. Co. v. FDIC, 642 F.3d 1137, 1139 (D.C. Cir. 2011) (internal quotation marks

omitted). At the same time, plaintiffs bear the burden of establishing subject-matter jurisdiction,

see Arpaio v. Obama, 797 F.3d 11, 19 (D.C. Cir. 2015), and courts must raise obstacles to their

jurisdiction sua sponte, see Fort Bend Cty. v. Davis, 139 S. Ct. 1843, 1849 (2019). A court that

lacks jurisdiction must dismiss the action. See Fed. R. Civ. P. 12(b)(1), 12(h)(3).

       Here, this Court lacks jurisdiction because Randhawa sued the wrong defendant. “The

United States of America is the only proper defendant in a suit under the FTCA.” Chandler v.

Fed. Bureau of Prisons, 226 F. Supp. 3d 1, 6 n.3 (D.D.C. 2016); see also Coulibaly v. Kerry, 213

F. Supp. 3d 93, 125 (D.D.C. 2016) (“[A] plaintiff may not bring tort claims against federal

officials in their official capacities or against federal agencies; the proper defendant is the United

States itself[.]”); see also 28 U.S.C. § 2679(a). Randhawa’s failure to name the United States as

the defendant is a sufficient ground for dismissing his complaint for lack of subject-matter

jurisdiction. See Espinosa v. FCC Coleman (Medium), 2020 WL 2126680, at *2 (D.D.C. May 5,

2020); Cox v. Sec’y of Labor, 739 F. Supp. 28, 29 (D.D.C. 1990). Nonetheless, because this




                                                  2
Court must construe Randhawa’s pro se complaint liberally, the Court will not rest on that

ground alone. See Espinosa, 2020 WL 2126680, at *2.

        This Court also lacks jurisdiction because Congress has not waived sovereign immunity

for Randhawa’s claims. “Absent a waiver, sovereign immunity shields the Federal Government

and its agencies from suit.” FDIC v. Meyer, 510 U.S. 471, 475 (1994). The FTCA waives that

immunity for suits in which the federal government “would be liable to the claimant” as “a

private person” “in accordance with the law of the place where the act or omission occurred.” 28

U.S.C. § 1346(b)(1). And the Supreme Court has consistently interpreted the phrase “law of the

place” to mean “law of the State,” thereby making state law “the source of substantive liability

under the FTCA.” Meyer, 510 U.S. at 478. For that reason, § 1346(b)(1) does not waive

sovereign immunity for violations of federal law, including constitutional tort claims. See id.

(“[T]he United States simply has not rendered itself liable under § 1346(b) for constitutional tort

claims”). Randhawa’s reliance on constitutional torts fails for that reason. See Compl. ¶ 43. In

addition, the FTCA’s waiver of sovereign immunity does not extend to “[a]ny claim arising in a

foreign country.” 28 U.S.C. § 2680(k). Randhawa offers no plausible theory for how the

Department’s conduct in this cause could have caused his father’s death, see Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (“To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.” (citation

omitted)), much less in a way that would create tort liability for “private person[s],” 28 U.S.C. §

1346(b)(1). But even if he had offered such a theory, it is undisputed that his father passed away

in a foreign country. Accordingly, any wrongful death action falls within the scope of § 2680(k),

and thus outside of the FTCA’s waiver of sovereign immunity. See Compl. ¶ 28.




                                                    3
       Finally, even if Congress had waived sovereign immunity, this Court would still lack

jurisdiction because Randhawa has not exhausted his administrative remedies. “The FTCA

“provides that an ‘action shall not be instituted upon a claim against the United States for money

damages’ unless the claimant has first exhausted his administrative remedies.” McNeil v. United

States, 508 U.S. 106, 107 (1993) (quoting 28 U.S.C. § 2675(a)). To satisfy that requirement,

which is jurisdictional, a plaintiff must have presented the agency with “(1) a written statement

sufficiently describing the injury to enable the agency to begin its own investigation, and (2) a

sum-certain damages claim.” GAF Corp. v. United States, 818 F.2d 901, 904–905 (D.C. Cir.

1987). Here, Randhawa timely sent the Department a claim for money damages. See Compl.

Ex. F, Dkt. 1-1. But the claim itself does not mention any of the torts he presses in this action, or

otherwise provide reasonable notice of the legal theories he now presses. See id. at 3–5. In

addition, although the claim broadly asserts that Department erred in denying his immigration

applications and prevented him from visiting his father, see id. at 3, it omits information

necessary to understanding his claim. For example, Randhawa does not identify the grounds on

which his applications were denied; the basis for his disagreement with those grounds; any

description of the conduct he casts as “maladministration” or “institutional racism;” the location

of the Department field office he visited; or the dates he visited it. Id. at 3. Absent that

information, the Department could not “begin its own investigation” of the conduct Randhawa

challenges. GAF Corp., 818 F.2d at 905. Accordingly, Randhawa has failed to show that he

exhausted his administrative remedies, as the FTCA requires. The Court thus dismisses his

complaint pursuant to Federal Rule of Civil Procedure 12(b)(1).

       The Court will also deny Randhawa’s motions to raise additional tort claims under the

FTCA. See Pl.’s Mot. for Leave to Amend, Dkt. 14. Courts may deny leave to amend a




                                                  4
complaint based on “futility of amendment,” Foman v. Davis, 371 U.S. 178, 182 (1962), and a

proposed amendment is futile when it “would not survive a motion to dismiss,” Small Bus. in

Transportation Coal. v. Dep’t of Transportation, 2021 WL 4399581, at *14 (D.D.C. Sept. 27,

2021) (quoting Nat’l Wrestling Coaches Ass’n v. Dep’t of Educ., 366 F.3d 930, 945 (D.C. Cir.

2004)). Here, Randhawa’s motion to seek additional damages under the FTCA for violations of

two federal criminal laws—18 U.S.C. § 241 and 18 U.S.C. § 245—fails because state law is “the

[only] source of substantive liability under the FTCA,” Meyer, 510 U.S. at 478. 1 See Pl.’s Mot.

to Add Claims at 2–3. Next, his motion to allege a violation of a Colorado wrongful death

statute fails because he has not plausibly alleged that his father passed away “from any injury

resulting from or occasioned by [a person’s] negligence, unskillfulness, or criminal intent,” Co.

Rev. Stat. § 13-21-201—let alone an injury with some connection to transportation, as that

statute requires, see id. See Pl.’s Opp’n to the Govt’s Mot. for an Extension of Time, at 11, Dkt.

12. Further, to the degree that Randhawa moved to allege violations of an unspecified Colorado

anti-discrimination law, see Pl.’s Mot. for Leave at 2, his claim fails for the lack of any “factual

matter, accepted as true,” that could support an inference of discrimination, Iqbal, 556 U.S. at

678; see also id. (“A pleading that offers labels and conclusions or a formulaic recitation of the

elements of a cause of action will not do.” (citation omitted)). Finally, all three of the above

claims are futile because Randhawa failed to exhaust them, as the FTCA requires. See GAF

Corp., 818 F.2d at 905. The Court accordingly denies his motions to amend.




1
 To the degree that Randhawa intended to raise standalone claims under those provisions, his
motion fails because private persons may not bring criminal prosecutions, much less obtain
money damages for violations of criminal statutes. See 18 U.S.C. § 241, 245.


                                                  5
          Those decisions require denying Randhawa’s remaining motions as moot. Because there

is no case or controversy between Randhawa and the Department, see U.S. Const. art. III, § 2,

Randhawa cannot join additional plaintiffs, obtain discovery, or seek a default judgment. See

Heard v. United States Soc. Sec. Admin., 170 F. Supp. 3d 124, 129 & n.4 (D.D.C. 2016). The

Clerk of Court is accordingly directed to close this case.

          For the reasons stated above, it is

          ORDERED that the defendant’s Motion to Dismiss, Dkt. 19, is GRANTED. It is further

          ORDERED that the plaintiff’s Motion for Leave to Amend, Dkt. 14, is DENIED. It is

further

          ORDERED that the plaintiff’s Motion for Joinder, Dkt. 13, is DENIED as moot. It is

further

          ORDERED that the plaintiff’s Motion to Produce Documents, Dkt. 15, is DENIED as

moot. It is further

          ORDERED that the plaintiff’s Motion for Default Judgment, Dkt. 12, is DENIED as

moot. It is further.

          SO ORDERED.




                                                             ________________________
                                                             DABNEY L. FRIEDRICH
March 19, 2022                                               United States District Judge




                                                 6